Citation Nr: 1412060	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for migraines, claimed as chronic headaches with memory loss and vision problems.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) due to personal assault.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2006 and June 2011 by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims for service connection for residuals of a TBI and an acquired psychiatric disorder (claimed as PTSD due to personal assault) and denied his application to reopen his previously denied claim for service connection for migraines, claimed as chronic headaches with memory loss and vision problems.  

At the November 2013 hearing, the Veteran provided oral statements in which he claimed service connection for tinnitus and applied to reopen a previously denied and final claim for service connection for a left ear disability.  As these matters are raised by the record but have not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ), they are not properly before the Board at the present time and are thusly referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for migraine headaches in a final June 2003 rating decision.  

2.  Evidence received since the June 2003 rating decision that denied the Veteran's claim of entitlement to service connection for migraine headaches is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.
3.  A traumatic brain injury occurred during active military service, resulting in an objective Axis I diagnosis of a cognitive disorder (not otherwise specified), subjective complaints of mild memory loss and neurobehavioral effects (including irritability, verbal aggression, belligerence and anger control problems), and migraine-type headaches. 

4.  The Veteran has presented credible testimony regarding his having been a victim of an in-service sexual assault; this stressor event has been objectively linked to a current Axis I diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for migraines have been met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  Residuals of a traumatic brain injury, to include migraine headaches, were incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters: the Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The claims of service connection for residuals of a TBI, migraine headaches, and PTSD are being granted in full.  Any error related to VA's duties to notify and assist with regard to these claims is thereby rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).  This complete allowance also moots any request that the Veteran may have for an additional hearing before the Board to address the matters on appeal.  

II.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for migraines, claimed as chronic headaches with memory loss and vision problems.

In general, unappealed rating decisions of the RO and the Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2012).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2012).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.
The Veteran filed his original claim for VA compensation for migraine headaches in June 2002.  Evidence considered at the time of that claim included his service medical records, which show that he sustained a traumatic closed head injury in October 1962 with a laceration wound after being assaulted by unknown assailants.  The service medical records also reflect treatment for a closed head injury after he struck his right forehead against a ladder.  The Veteran claimed that he experienced chronic headaches ever since these incidents.  VA examination in March 2003 presented no diagnosis relating the documented head trauma as the examiner deemed the head trauma in service to have resolved, although the Veteran had migraines by history.  On this basis, the initial claim of service connection for migraines was denied in a June 2003 rating decision, in consideration of the foregoing evidence.  Notice of this denial and his appellate rights were furnished to the Veteran in June 2003.  Although the Veteran submitted a timely notice of disagreement with this decision in June 2004 and was provided with a statement of the case in February 2005, he failed to file a timely substantive appeal in response, and the June 2003 rating decision became final.

The Veteran applied to reopen his migraine claim with VA in January 2006, submitting written lay statements from witnesses that included his former spouse, in which she relating her recollection of the Veteran's headache complaints going back to his period of military service and persisting to the present day.  The Veteran also submitted oral testimony at a December 2007 Decision Review Officer (DRO) hearing and a hearing before the Board in November 2013, in which he testified that he experienced chronic migraine headaches ever since sustaining a head injury in service following a physical assault.  Lastly, he submitted the report of a March 2012 VA examination, which presented a clear diagnosis of migraine headaches.  

The Board has considered the aforementioned evidence received since the prior final rating decision of June 2003, and finds such evidence to be new and material to the Veteran's individual claim for VA compensation for migraines as they present a clear diagnosis of chronic migraines, and as the lay witness statements and oral testimonies of the Veteran at his DRO and Board hearings indicate the onset of migraines in service and continuity and chronicity of migraines thereafter.  Therefore, the evidence submitted raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

In view of the foregoing discussion, the Board concludes that the evidence submitted since June 2003 is new and material and the application to reopen the Veteran's migraine claim for a de novo review on the merits is granted.  38 C.F.R. § 3.156(a) (2013).  (As will be discussed below, the Veteran's migraines are deemed to be a component of his TBI residuals, for which service connection will be granted.)

III.  Entitlement to service connection for residuals of a TBI.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation in service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  In essence, compensation for a disability requires:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the Veteran's service medical records show that he sustained a traumatic closed head injury in October 1962 with a laceration wound after being assaulted by unknown assailants.  The treatment note relating to this incident states that the head injury was not due to the Veteran's misconduct.  The service medical records also reflect treatment for a closed head injury after the Veteran struck his right forehead against a ladder.  

Further, the Veteran testified that he experienced chronic headaches ever since these incidents.  VA examination in April 2011 shows that the Veteran was deemed to have clinically met the criteria for TBI.  VA examination in March 2012 presents a diagnosis of TBI residuals manifested by an objective Axis I diagnosis of a cognitive disorder (not otherwise specified), subjective complaints of mild memory loss and neurobehavioral effects (including irritability, verbal aggression, belligerence and anger control problems), and migraine-type headaches.  

The examination report presented a clinical opinion that the documented head injuries in service were insufficiently severe to cause the current TBI diagnosis, given the long period of time since service that the Veteran, by history, appeared to function without apparent significant impairment of his industrial capacity.  However, the Board finds that there is ample credible testimonial evidence from the Veteran and his lay witnesses to establish onset in service and continuity and chronicity thereafter of his symptoms of a cognitive disorder, memory loss, irritability, verbal aggression, belligerence and anger control problems, and migraine-type headaches.  The Court of Appeals for Veterans Claims (Court) has held in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  As such, resolving all doubt in favor of the Veteran, the Board will allow his claim for service connection for TBI residuals, which incorporates his claim for migraine headaches.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD due to personal assault.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Here, the Veteran contends that his current acquired psychiatric disorder is related to service.  The Board will address the Veteran's contentions regarding his account of having been a victim of a sexual assault in service as it relates to this claim. 

In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

With respect to the Veteran's allegations of sexual assault, the Board notes that there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).     

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  As previously noted in the VCAA section of this opinion, because the Veteran's claim is being granted on the merits, this fully favorable determination makes it unnecessary to discuss whether or not he received adequate notice regarding his PTSD claim based on personal assault. 

In essence, the Veteran contends that he has PTSD that resulted from being sexually assaulted during service.  As discussed above, in order to establish service connection for PTSD, there must be: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

Turning first to crucial element (2) of 38 C.F.R. § 3.304(f), in-service stressor, the Veteran contends that he was gang raped and sexually violated by several fellow sailors during his period of active duty service, during which he was forced to perform acts of sodomy.  Although the Veteran's service medical records reflect that he was physically assaulted by multiple unknown assailants in October 1962 and sustained a head injury as a result, these records do not explicitly state that he was ever a victim of an in-service sexual assault.  However, his service personnel records do reflect that the Veteran was disciplined multiple times during active duty for intoxication and acts of insubordination and misconduct.  Nevertheless, he was honorably discharged from naval service. 
Post-service VA psychiatric treatment records dated 2002 - 2011, which include the report of a VA psychiatric examination conducted in May 2011, establish that the Veteran has an Axis I diagnosis of PTSD (and a secondary diagnosis of depression, not otherwise specified, which was characterized as a progression of the primary PTSD diagnosis) which has been objectively linked to his account of having been sexually assaulted in service.   

The Board has considered the evidence discussed above, and finds that, notwithstanding the absence of any objective clinical or military record expressly establishing that the Veteran was the victim of sexual assault during active duty, he has presented multiple factually consistent accounts in the clinical record of having been raped during service.  The service treatment records clearly show that the Veteran was repeatedly disciplined for intoxication and insubordinate behavior, which is in itself is evidence of a documented adverse behavioral change in service that is plausibly reflective of his exposure to a significantly severe precipitating stressor that evidently adversely impacted his coping abilities.  Thusly, the Veteran's stressor account regarding his having been the victim of an in-service sexual assault is deemed to be credible.

Therefore, resolving any doubt regarding whether or not the claimed in-service stressor incident had actually occurred in favor of the Veteran, the Board concedes as a factual matter that the Veteran was the victim of rape by his fellow sailors during active duty.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given that the clinical evidence has objectively linked his current Axis I diagnosis of PTSD to this in-service rape incident, the Veteran's claim of service connection for PTSD is granted, subject to the applicable laws and regulations governing the effective dates for awards of VA compensation benefits.


ORDER

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for migraines; the claim is reopened and allowed on the merits.
Service connection for residuals of a TBI, to include migraine headaches, is granted.

Service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


